Citation Nr: 0835830	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-30 215	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated as 40 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.  

In February 2007, the issue on appeal was remanded for 
further development to include a VA examination, to obtain 
information from S.E.A., and to provide the veteran with 
extraschedular notification information.  In April 2007, the 
veteran was given the extraschedular notification information 
and in August 2007, VA sent a letter to S.E.C. requesting 
interpretation of earlier audiometric results.  The veteran 
had a VA examination in June 2008 that complied with the 
remand directives.  Given the foregoing, the Board finds that 
VA has substantially complied with the Board's February 2007 
remand with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Audiological evaluation in October 2003, revealed that 
the veteran had at the worst Level VIII hearing for the right 
ear and Level VII hearing for the left ear.

3.  Audiological evaluation in June 2008, revealed that the 
veteran had Level VII hearing for the right ear and Level VI 
hearing for the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions elements 2 and 3.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 at 187; Pelegrini II.  In this regard, the letter advised 
the veteran what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The letter 
also informed him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In September 2003, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran 
specifically indicated the effect that worsening had on his 
daily life during his October 2003 and June 2008 VA 
examinations.  Specifically, the veteran stated that he had 
difficulty hearing people from a distance.  During his June 
2008 VA examination, it was indicated that the veteran was 
retired for reasons not related to his hearing.  The Board 
finds that the notice given and the responses provided by the 
veteran during his VA examinations specifically show that he 
knew that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds that the veteran had actual 
knowledge of the requirement, any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, 487 F.3d 
881.  The Board finds that the first criterion is satisfied.  
See Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for bilateral hearing loss.  As will be 
discussed below, hearing loss is rated under Diagnostic Code 
6100, 38 C.F.R. §§ 4.85, and also 4.86 for exceptional 
patterns of hearing impairment.  This is the only Diagnostic 
Code to rate this disability and it is not cross referenced 
to any other Codes for the purposes of evaluation.  See id.  
The Diagnostic Code relies on a single measurement or test to 
establish a higher rating.  See id.  The veteran was not 
provided notice of this as required by Vazquez-Flores, 22 
Vet. App. 37.  The Board concludes, however, that this error 
was not prejudicial.  The RO provided an opportunity to 
undergo the necessary test in October 2003 and June 2008 and 
the veteran did so.  Given the nature of the veteran's claim 
and the fact that the RO scheduled him for examinations in 
connection with this claim that the veteran underwent, the 
Board finds that a reasonable person would have generally 
known about the requirements necessary to establish a higher 
rating, including the importance of the audiological 
examination.  The Board finds that any error in failure to 
provide Vazquez-Flores element two notice is not prejudicial.  
See Sanders, 487 F.3d 881.  

As to the third element, the August 2007 letter fully 
satisfied this element.  The notice letter notified the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  That letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The August 2007 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  
The Board finds that the August 2007 letter satisfied the 
third element of Vazquez-Flores and the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, since the RO continued the 40 percent 
disability rating at issue here for the veteran's service-
connected bilateral hearing loss, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess, 19 Vet. App. 473.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in October 2003 and most 
recently in June 2008 for his claim for an increased rating.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports address the rating 
criteria and are adequate upon which to base a decision.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran was not entitled to an evaluation in excess of 40 
percent for his bilateral hearing loss under 38 C.F.R.§ 
4.86(b), Diagnostic Code 6100.  On the authorized 
audiological evaluation in October 2003, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
85
85
85
LEFT
75
80
75
75

The veteran's average pure tone threshold was 83.75 decibels 
in his right ear and 76.25 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear and of 84 percent in the left ear.  The 
results of the October 2003 VA examination correspond to 
Level VII hearing for the right ear and Level III hearing for 
the left ear in Table VI.  When those values are applied to 
Table VII, a 20 percent disability evaluation would be 
assigned under the provisions of 38 C.F.R. § 4.85.  

However, the veteran's disability does meet the requirements 
of 38 C.F.R. § 4.86.  In this regard, the veteran does have 
puretone thresholds of 55 decibels or more at each of the 
frequencies of 1000, 2000, 3000 and 4000 hertz in both ears 
on the VA examination.  In Table VIA, the results of the 
examination correspond to Level VII hearing in the left ear 
and Level VIII hearing in the right ear.  When the higher 
numerals are applied to Table VII, a 40 percent disabling 
evaluation would be assigned.  

On the authorized audiological evaluation in June 2008, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
75
85
95
LEFT
75
70
75
80

The veteran's average pure tone threshold was 82.5 decibels 
in his right ear and 75 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear and of 72 percent in the left ear.  The 
results of the June 2008 VA examination correspond to Level 
VII hearing for the right ear and Level VI hearing for the 
left ear in Table VI.  When those values are applied to Table 
VII, a 30 percent disability evaluation would be assigned 
under the provisions of 38 C.F.R. § 4.85.  

However, once again, the veteran's disability does meet the 
requirements of 38 C.F.R. § 4.86.  In this regard, the 
veteran does have puretone thresholds of 55 decibels or more 
at each of the frequencies of 1000, 2000, 3000 and 4000 hertz 
in both ears on the VA examination.  In Table VIA, the 
results of the examination correspond to Level VI hearing in 
the left ear and Level VII hearing in the right ear, which 
again corresponds to 30 percent.  However, the examiner 
indicated that the veteran's hearing had not significantly 
changed since October 2003.  As such, a 40 percent rating is 
for application.  38 C.F.R. §§ 4.7, 4.85 and 4.86, Diagnostic 
Code 6100. 

The Board acknowledges the April 2004 private audiometric 
report from S.E.C. which contains an audiogram and speech 
recognition scores.  In August 2007, VA informed S.E.C. that 
a written interpretation of these scores was needed.  
However, S.E.C. did not provide a written interpretation of 
the audiogram or speech recognition scores in the records 
received in September 2007.  Moreover, the report did not 
indicate what sort of speech audiometry testing was done.  
For VA purposes, the Maryland CNC Test must be used, as noted 
above.  38 C.F.R. § 3.385.  The Board also notes that it is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
As such, these findings cannot be considered.  Thus, the 
Board finds that the 40 percent evaluation is appropriate and 
that there is no basis for awarding a higher evaluation.  
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 40 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for service-
connected bilateral hearing loss.  38 C.F.R. § 4.85 and 4.86, 
Diagnostic Code 6100. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bilateral hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service-
connected bilateral hearing loss has caused frequent periods 
of hospitalization or marked interference with his 
employment.  The veteran reported during his VA examinations 
and in VA treatment entries that he had the most difficulty 
hearing any time a person is further than a few feet away 
from him.  Importantly, although in May 2004 S.E.C. indicated 
that no treatment was possible for his hearing loss and that 
it would only get worse and that he had "word deafness," it 
was clarified that the report was based on what the veteran 
told him and was not substantiated by medical records or 
other documentation.  Moreover, the June 2008 VA examiner 
noted that the veteran's hearing had not changed 
significantly since October 2003.  Additionally, S.E.C. 
commented that sitting close to the speaker and wearing 
hearing aids would help the veteran understand speech.  The 
Board finds it significant that the veteran reported only 
wearing his hearing aids occasionally in April 2004.  

Moreover, in June 2008, the examiner commented that with 
adequate amplification, the veteran's hearing loss did not 
prevent him from obtaining and maintaining gainful employment 
and he was able to communicate with little difficulty in a 
quiet room for the examination.  Although the examiner noted 
that the veteran would have more difficulty understanding 
conversation a noisy room and this could cause mild to 
moderate effects on his ability to socialize due to missing 
parts of the conversation, his usual daily activities were 
not affected.  The veteran was noted to have retired in 2002 
because of age/duration of work and because his wife was 
sick.  As such, the Board finds that none of the evidence 
reflects that the veteran's hearing loss affects his daily 
life in an unusual or exceptional way.  Cf Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected bilateral hearing loss 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated as 40 
percent disabling, is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


